Citation Nr: 1732397	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  16-63 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1949 to June 1952.  He died in October 2003.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

This case was previously before the Board in May 2006, where the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, as well as her claim of entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151.  While the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the September 2007 Court Order reflects that she withdrew her claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the Board's May 2006 decision, with respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a May 2006 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  With respect to this issue, the appellant did not appeal the Board's decision; therefore, this decision is final.

2.  Evidence received since the May 2006 Board decision is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of the final May 2006 Board decision, the criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In claims to reopen a finally disallowed claim, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103 (a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, this opinion holds that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In this case, VA's duty to notify was satisfied by a letter sent to the appellant in October 2016.  This letter informed the appellant of what evidence was required to substantiate the claim, and of her and VA's respective responsibilities in obtaining evidence.  This letter also notified the appellant of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a Statement of the Case in December 2016, as well as a Supplemental Statement of the Case in January 2017.  Thus, the appellant has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

Regarding VA's duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, service personnel records, VA and private treatment records, and the appellant's contentions.  Neither the appellant nor the appellant's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.  Further, a VA medical opinion, adequate for the purposes of rendering a decision, was obtained in February 2005.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

II.  New and Material Evidence to Reopen Claim

VA must reopen a finally adjudicated claim when new and material evidence is submitted regarding the claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).
Here, the appellant's claim is a DIC claim based on service connection for the cause of the Veteran's death.  DIC is payable to the surviving spouse, child, or parent of a deceased veteran in the event of a service-connected death.  38 C.F.R. § 3.5.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312 (c)(3).

Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis when the evidence demonstrates an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998), Wallin v. West, 11 Vet. App. 509 (1998).

As noted above, the appellant's claim of entitlement to service connection for the cause of the Veteran's death, as well as her claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151, was denied by the Board in May 2006.  While the appellant appealed the Board's decision to the Court, a September 2007 Court Order reflects that she withdrew the claim of entitlement to service connection for the cause of the Veteran's death.  Thus, the Board's May 2006 decision, with respect to this issue, became final.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.

In December 2015, the appellant filed a service connection claim for the cause of the Veteran's death.  In February 2016, the RO issued a rating decision, declining to reopen the previously denied claim.  Irrespective of any decision by the RO to reopen an appeal, the Board must first make the threshold determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The relevant evidence added to the record since the last final denial includes copies of pertinent medical records, several web articles, and the appellant's lay statements, arguing the existence of a relationship between the Veteran's service-connected malaria and the documented underlying causes of his death.  Initially, the Board notes that the STRs, as well as the May 1968 medical record, obtained since the last final denial are not new, as they were previously associated with the record.

In her August 2016 Notice of Disagreement, the appellant stated that the Veteran had a chronic kidney problem since service until the day of his death.  In support of her theory, the appellant discussed a May 1968 post-service medical record, which shows that the Veteran was treated for intra-renal abscess and pyelonephritis.  Id.

In connection with her December 2016 substantive appeal, the appellant submitted several web articles, including one that identified a link between renal inflammatory disease, such as renal abscess, and comorbid illnesses, like malaria.  See Intrarenal Abscess: When to Suspect.  The appellant indicated that the medical evidence of record does not contain an adequate opinion addressing the relationship between the Veteran's service-connected malaria, its treatment, and its effects on his body.

In this case, the remaining evidence obtained since the last final denial is new, as it was not previously associated with the record.  The evidence suggests that there is a link between the Veteran's service-connected malaria and the chronic renal failure that was noted as an underlying cause of his death.  In this regard, the Board notes that the appellant's contentions appear to be a new theory of entitlement regarding the etiology of the underlying causes of the Veteran's death.  While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C.A. § 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

Here, the new evidence consists of lay statements indicating that the Veteran experienced a continuity of symptomatology since separation from service that stemmed from his service-connected malaria.  Further, the new evidence contains web articles which appear to possibly support the appellant's contention that there is a positive nexus between the Veteran's service-connected malaria and the underlying causes of his death.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  As a result, the evidence added to the record since the last final denial is also material, as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the previous denial.

Thus, the Board finds that new and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  To this extent only, the benefit sought on appeal is granted.  Her reopened claim will be further addressed in the REMAND portion of this decision.


ORDER

New and material evidence having been submitted, the finally adjudicated claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the appellant's claim.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also 38 U.S.C.A. § 5103A (a).  In this case, while the medical evidence addressing a relationship between the Veteran's service-connected disabilities, May 1968 intra-renal abscess diagnosis, and the chronic renal failure identified as one of the underlying causes of his death, the Board finds that it would not be unreasonable to request a medical opinion.  Id.  Therefore, on remand, the RO should obtain a VA opinion regarding the claim of entitlement to service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request a medical opinion from a suitably qualified VA clinician regarding the Veteran's cause of death.  The claim file and a copy of this remand must be provided for review and the examiner must indicate that such review was completed.  Thereafter, the examiner must respond to the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's documented May 1968 diagnosis of intra-renal abscess and/or pyelonephritis was incurred in or otherwise related to his service?  Why or why not?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's documented May 1968 diagnosis of intra-renal abscess and/or pyelonephritis is proximately due to or aggravated by any of his service-connected disabilities, including malaria?  Why or why not?

At the time of his death, the Veteran's service-connected disabilities included: malaria; gunshot wounds involving the left abdomen, left buttocks, and left femoral nerve; duodenal ulcers; and, dysthymic disorder.

The examiner must address the lay evidence of record, to include the appellant's statements and the web article (Intrarenal Abscess: When to Suspect).

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

(c)  If the examiner concludes that the intra-renal abscess and/or pyelonephritis is related to service or is proximately due to or aggravated by any of the Veteran's service-connected disabilities, then is it at least as likely as not (50 percent probability or more) that the Veteran's chronic renal failure was proximately due to or aggravated by the intra-renal abscess and/or pyelonephritis?  Why or why not?

All answers to the above questions must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to evidence in the file supporting the responses and concluding opinions, where appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible.  In other words, merely saying he or she cannot respond will not suffice.

The examiner is advised that the appellant is competent to report observed injuries and symptoms and her reports must be considered in formulating the requested opinion.  If the appellant's reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Ensure the medical opinions are, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

3.  Thereafter, readjudicate the claim in light of this and all other additional evidence.  If the appellant's claim remains denied, send her and her representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


